DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 40, filed 25 February 2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
	The double patenting rejections have been withdrawn due to filing of eTerminal Disclaimer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 11, 16, 17, 28, 29, 33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanji (US 2016/0143699).  
Regarding independent claim 1, Tanji teaches a method comprising: 
obtaining, a virtual model of a portion of an anatomy of a patient obtained from a virtual surgical plan (paragraph 73: CT (Computed Tomography) imaging is performed in a state in 3D data of the surgery target bone) for an orthopedic joint repair surgical procedure to attach a prosthetic to the anatomy (intended use; paragraph 174: artificial joint replacement surgery); 
identifying, based on data obtained by one or more sensors, positions of one or more physical markers attached to the anatomy of the patient (paragraph 75: the positions, sizes, and directions of the markers 221 and 222 are recognized from the captured image, and a database is referred to, thereby deriving the positions, sizes, and directions of surgery target bones); 
registering, based on the identified positions of the one or more physical markers and one or more virtual markers, the virtual model of the portion of the anatomy with a corresponding observed portion of the anatomy (paragraph 76: the surgery target bone 223 in the displayed image is displayed such that its display position, size, and tilt change in accordance with the change in the position, size, and tilt of the marker 221).  

Regarding dependent claim 2, Tanji teaches a wherein registering the virtual model comprises initially registering the virtual model (paragraph 90: the surgery target bone 421 is generated from STL data captured in a state in which the pins 211 and 212 are fixed, and therefore includes the pins 211 and 212 even in the 3D data).

Regarding dependent claim 3, Tanji teaches a wherein registering the virtual model comprises re-registering the virtual model (paragraph 76: the surgery target bone 223 in the displayed image is displayed such that its display position, size, and tilt change in accordance with the change in the position, size, and tilt of the marker 221).



Regarding dependent claim 16, Tanji teaches a wherein the physical markers comprise one or more passive physical markers (paragraph 73: pairs of pins 211 and 212).

Regarding dependent claim 17, Tanji teaches a wherein at least one of the passive physical markers comprises a sticker (paragraph 73: pairs of pins 211 and 212 that stick to the bone).

Regarding claims 28, 29, 33 and 36, claims 28, 29, 33 and 36 are similar in scope as to claims 1 – 3, 16, and 20, thus the rejections for claims 1 – 3, 16, and 20 hereinabove are applicable to claims 28, 29, 33 and 36.  Tanji teaches a mixed reality system comprising: a memory that stores at least a portion of a virtual surgical plan (paragraph 121: memory; paragraph 125: the generated 3D standard bone data is stored in a preoperative preparation data DB 819) for an orthopedic joint repair surgical procedure to attach a prosthetic to an anatomy of a patient (intended use; paragraph 174: artificial joint replacement surgery); one or more physical markers (paragraph 73: pairs of pins 211 and 212); one or more sensors (paragraph 98: cameras 512); and one or more processors (paragraph 98: processing system 500).  Tanji teaches a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a mixed reality system (Claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2016/0143699) in view of Dalal et al. (US 2015/0123769).
Regarding dependent claim 4, Tanji does not expressly disclose a wherein re-registering the virtual model comprises: responsive to determining that registration of the virtual model has .  

Claims 5 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2016/0143699) in view of Shachar et al. (US 2008/0249395).  
Regarding dependent claim 5, Tanji does not expressly disclose a wherein registering the virtual model of the portion of the anatomy with the corresponding observed portion of the anatomy comprises: generating, based on an alignment between the virtual model of the portion of the anatomy with a corresponding observed portion of the anatomy, a transformation matrix between the virtual model of the portion of the anatomy and the corresponding observed portion of the anatomy, wherein the transformation matrix provides a coordinate system for translating virtual guides indicated by the virtual surgical plan to the observed portion of the anatomy, however Tanji does disclose the surgery target bone 223 in the displayed image is displayed such that its display position, size, and tilt change in accordance with the change in the position, size, and tilt of the marker 221 (paragraph 76).  Shachar discloses the actual position (AP) is mapped onto the virtual models and patient anatomy by using the global position and orientation matrices generated so as to account for the shifts of position and orientation of the Fiducial alignment sensor caused by patient motion and ribcage displacement due to respiration (paragraph 29).  It 

Regarding dependent claim 6, Tanji teaches a determining the alignment by at least: receiving user input to virtually position a virtual marker on a surface of the virtual model of the observed portion of the anatomy within a corresponding region of interest on a surface of the observed portion of the anatomy (paragraph 79: only a bone may be captured by CT imaging without inserting pins, and virtual pins may be inserted into the thus generated CG data of the bone); and adjusting an orientation of the virtual model so that a virtual surface normal vector associated with the virtual marker is aligned with a real surface normal vector associated with the corresponding region of interest (paragraph 79: the position of a marker may be determined using the CG data of the bone with the virtual pins; paragraph 176: while displaying the images of the humerus and the ulna by the S TL data, virtual 3D markers are generated and disposed on the humerus and the ulna, wherein each virtual 3D marker is preferably disposed at a position near the artificial joint implantation position between the humerus and the ulna, where the 3D marker attains a characteristic shape, in a direction in which the marker surface of the 3D marker can easily be captured by a camera).

Regarding dependent claim 7, the combination of Tanji’s and Shachar’s systems teaches a wherein registering the virtual model comprises: 

performing an optimization procedure (Shachar, paragraph 29: the actual position (AP) is mapped onto the virtual models and patient anatomy by using the global position and orientation matrices generated so as to account for the shifts of position and orientation of the Fiducial alignment sensor caused by patient motion and ribcage displacement due to respiration).

Regarding dependent claim 8, Tanji the combination of Tanji’s and Shachar’s systems a wherein performing the initialization procedure comprises determining the alignment (Tanji, paragraph 79: only a bone may be captured by CT imaging without inserting pins, and virtual pins may be inserted into the thus generated CG data of the bone), and wherein performing the optimization procedure comprises generating the transformation matrix (Shachar, paragraph 29: the actual position (AP) is mapped onto the virtual models and patient anatomy by using the global position and orientation matrices generated so as to account for the shifts of position and orientation of the Fiducial alignment sensor caused by patient motion and ribcage displacement due to respiration).

Regarding dependent claim 9, Tanji teaches a wherein the region of interest is an anatomical landmark of the portion of the anatomy, wherein the anatomical landmark is a center region of the glenoid or a center region of the humeral head (paragraph 175: humerus and ulna and elbow).


receiving motion data from one or more sensors of the visualization device (paragraph 75: in the surgery target bone alignment stage 202, markers 221 and 222 are shot using a digital camera; paragraph 76: when the doctor holds the forearm 213 of the patient by a hand 226 and bends or twists the arm, the state of the marker 221 in the captured image changes and the surgery target bone 223 in the displayed image is displayed such that its display position, size, and tilt change in accordance with the change in the position, size, and tilt of the marker 221.); receiving audio data indicating one or more voice commands; and receiving data indicating the performance of one or more hand gestures.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2016/0143699) in view of Ryan et al. (US 2018/0049622).  
Regarding dependent claim 12, Tanji does not expressly disclose a displaying, via the visualization device and overlaid on the portion of the anatomy, a virtual guide that guides at least one of preparation of the anatomy for attachment of the prosthetic or attachment of the prosthetic to the anatomy, wherein a position of the virtual guide is determined based on the registration.  Ryan discloses a virtual hip alignment guide 2710 and a virtual pelvis alignment guide 2712 for virtual surgical guide for hip replacement procedure (112).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tanji's system to utilize a virtual guide for an artificial joint replacement procedure.  One 

Regarding dependent claim 20, Tanji does not expressly disclose obtaining, a virtual model of an instrument; identifying, based on data obtained by the one or more sensors, positions of one or more physical markers positioned relative to the instrument; and registering, based on the identified positions, the virtual model of the instrument with a corresponding observed portion of the instrument.  Ryan discloses stereoscopic virtual images of desired features of a surgical tool (paragraph 8), wherein the machine-readable number code 2902 pattern can be imaged by the camera(s) 3904 of the AR headset 3600 and used alone to determine pose and position of the medical instrument using machine vision algorithms (paragraph 155), and  system can then take actions appropriate such as tracking the position and orientation of instruments relative to the patient and other instruments being used in surgery or enter a mode relevant to use of that instrument, by using SLAM or similar machine vision algorithms can capture topography of items in the scene and compare to the database on instruments and equipment (paragraph 158).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tanji's system to track the physical position, orientation, and shape of a real-world surgical instrument to create a virtual representation of the real-world surgical instrument to display alongside of the virtual anatomy of the patient.  One would be motivated to do so because this would assist the surgeon on correctly performing the operation by looking at the virtual model of the real-world instrument relative to the virtual anatomy of the patient.  

s 13 – 15 and 30 – 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2016/0143699) in view of Tuma (US 2010/0312247).  
Regarding dependent claim 13, Tanji does not expressly disclose a outputting an indication that the physical markers may be removed.  Tuma discloses if the guide marker device 23 has not been removed from the movement region, an indication is made to a user in a step S9 that the guide marker device 23 is situated within the movement region (paragraph 59).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tanji's system to give an indication of a removal of a marker.  One would be motivated to do so because this would help prevent errors in registration and surgical procedure.  

Regarding dependent claim 14, the combination of Tanji’s and Tuma’s systems teaches a wherein outputting the indication that the physical markers may be removed comprises: outputting the indication in response to determining that registration can be maintained without the physical markers remaining present (Tuma, paragraph 59: if the guide marker device 23 has not been removed from the movement region, an indication is made to a user in a step S9 that the guide marker device 23 is situated within the movement region).

Regarding dependent claim 15, the combination of Tanji’s and Tuma’s systems teaches a wherein outputting the indication that the physical markers may be removed comprises: outputting the indication in response to determining that registration is no longer needed (Tuma, paragraph 59: if the guide marker device 23 has not been removed from the movement region, an 

Regarding claims 30 - 32, claims 30 - 32 are similar in scope as to claims 13 - 15, thus the rejections for claims 13 - 15 hereinabove are applicable to claims 30 - 32.  

Claims 18, 19, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2016/0143699) in view of Kostrzewski et al. (US 2018/0200002).  
Regarding dependent claim 18, Tanji does not expressly disclose a wherein the physical markers comprise one or more active physical markers, however Tanji does disclose the marker body encapsulates a magnet (paragraph 100).  Kostrzewski discloses tracking the marker, wherein the marker is an optical or electro-magnetic marker (paragraph 133).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tanji's system achieve a predictable result by utilizing fiducial marker, as taught by Tanji, and replacing the fiducial marker with electro-magnetic fiducial marker, as taught by Kostrzewski, and the result would have been predictable.  

Regarding dependent claim 19, the combination of Tanji’s and Kostrzewski’s systems teaches a wherein at least one of the active physical markers comprises an electromagnetic marker (Kostrzewski, paragraph 133: tracking the marker, wherein the marker is an optical or electro-magnetic marker).

.  

Claims 21 – 23 and 37 – 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2016/0143699) in view of Buisseret et al. (US 2013/0336553).  
Regarding dependent claim 21, Tanji does not expressly disclose a determining a confidence of the registration of the virtual model.  Buisseret discloses when segmentation operations place contours in a statistically unlikely area, for example, in a region having a confidence level below a threshold, the computer system 10 can alter the boundary, cause the boundary to be recalculated using different parameters, or recalculate the registration of the imaging data 20 with the template 32 (paragraph 60).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tanji's system register points within a confidence threshold.  One would be motivated to do so because this would help improve the accuracy of representing anatomical features in a virtual model.  

Regarding dependent claim 22, Tanji does not expressly disclose a wherein determining the confidence of the registration comprises: determining a confidence distance that represents a maximum distance between a point on the virtual model and a corresponding point on the observed portion of the anatomy.  Buisseret discloses when segmentation operations place contours in a statistically unlikely area, for example, in a region having a confidence level below a threshold, the computer system 10 can alter the boundary, cause the boundary to be recalculated using different parameters, or recalculate the registration of the imaging data 20 

Regarding dependent claim 23, Tanji does not expressly disclose a determining that registration of the virtual model has been lost in response to determining that the confidence distance is greater than a threshold confidence distance; and responsive to determining that registration of the virtual model has been lost, re- registering the virtual model.  Buisseret discloses when segmentation operations place contours in a statistically unlikely area, for example, in a region having a confidence level below a threshold, the computer system 10 can alter the boundary, cause the boundary to be recalculated using different parameters, or recalculate the registration of the imaging data 20 with the template 32 (paragraph 60).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tanji's system to recalculate the registration when the confidence level is below a threshold.  One would be motivated to do so because this would help improve the accuracy of representing anatomical features in a virtual model.  

Regarding claim 37 - 39, claim 37 - 39 are similar in scope as to claim 21 - 23, thus the rejections for claim 21 - 23 hereinabove are applicable to claim 37 - 39.  

s 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2016/0143699) in view of Buisseret et al. (US 2013/0336553) and Burnside et al. (US 8,478,382).  
Regarding dependent claim 24, Tanji does not expressly disclose a wherein the threshold confidence distance is the same for all work steps of the orthopedic joint repair surgical procedure.  Burnside discloses first confidence level threshold for matching a first part of location marker and a second confidence level threshold for matching a second part of a location marker (Claim 16).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Tanji's system to utilize different confidence level threshold for different locations of different markers.  One would be motivated to do so because this would provide relative accuracy of the virtual model that needs more accuracy at certain locations.  

Regarding dependent claim 25, the combination of Tanji’s and Burnside’s systems teaches a selecting a first threshold confidence distance for a first work step of the orthopedic joint repair surgical procedure; and selecting a second threshold confidence distance for a second work step of the orthopedic joint repair surgical procedure (Burnside, Claim 16: first confidence level threshold for matching a first part of location marker and a second confidence level threshold for matching a second part of a location marker).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (US 2016/0143699) in view of Buisseret et al. (US 2013/0336553) and Kumar et al. (US 2021/0353383).  


Regarding dependent claim 27, the combination of Tanji’s and Kuma’s systems teaches a wherein outputting the representation of the confidence comprises one or more of: displaying a numerical value of the confidence distance; and displaying a graphical representation of the confidence distance (Kumar, paragraph 85: the aggregate risk score and/or confidence level may be displayed on a display to the user).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612